—In a child custody proceeding pursuant to Family Court Act article 6, the appeal is from an order of the Family Court, Queens County (Lauria, J.), dated October 28, 1993, which dismissed the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our conclusion in a companion case (see, Matter of James Edward M., III, 250 AD2d 685 [decided herewith]), that the petitioner father did not establish his entitlement to vacatur of the order which terminated his parental rights, any corrective measures this Court might take regarding the dismissal of the father’s petition for custody and/or visitation would have no practical effect. Accordingly, this appeal is aca*685demic (see, Matter of Nora S. v Pandozy, 243 AD2d 988; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844; Matter of Keith C., 226 AD2d 369). Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.